The opinion of the court was delivered by
Bennett, J.
The defendant claims, upon the settlement of the partnership, that he should be allowed a reasonable compensation for his services the second year. By the articles of co-partnership, which was entered into for a single year, it was provided, that, if the firm made no profits, the defendant should not be entitled to compensation for his personal services. After the expiration of the year the parties continued their mercantile business by mutual consent, without any thing being said as to the terms upon which it should be continued. ' Of course we must understand that it was but an extension of the time of the original articles of copartnership ; and, as the auditor finds that the firm made no profits during the continuance of their business, the defendant should not be allowed to charge the firm fdr his1 services for the second year.
His claim for services rendered after the partnership business was discontinued, in settling up the business, stands upon different *616ground. The articles of copartnership, which preclude the defendant from making a claim for his own personal services, must be considered as being limited to the existence of the partnership. We can discover no good reason why the defendant should not have a reasonable compensation for his time, spent in closing up the business of the firm after its dissolution. And this is a proper item to be adjusted between the parties in an action of account to settle the partnership concerns between them. It is an incident to, and grows out of, the partnership.
The judgment of the County Court is reversed, and judgment is rendered for the plaintiff to recover the sum of $147.55.